UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-54015 POWIN CORPORATION (Exact name of registrant as specified in its charter) NEVADA 87-0455378 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 20thAve Tualatin, OR 97062 (Address of principal executive offices) T: (503) 598-6659 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report)N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one)Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 14, 2014, there were 16,240,839 shares of Common Stock, $0.001 par value, outstanding and 8,577 shares of Preferred Stock, $100 face value, outstanding. POWIN CORPORATION Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of September 30, 2014 (unaudited) and December 31, 2013 (audited) 3 Condensed Consolidated Statements of Operations (unaudited) 4 Condensed Consolidated Statements of Comprehensive Loss (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Note Regarding Forward Looking Statements 16 Overview Critical Accounting Policies Results of Operations 17 Liquidity and Capital Resources 19 Off-Balance Sheet Arrangements 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4. Controls and Procedures. 21 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 22 Item 4. Mine Safety Disclosures. 22 Item 5. Other Information. 22 Item 6. Exhibits. 22 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. POWIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, Assets (unaudited) (audited) Current Assets Cash $ $ Accounts receivable, net Notes and other receivables, net Inventories, net Prepaid expenses and deposits Total current assets Property and equipment, net Intangible assets, net Total assets $ $ Liabilities and shareholders' deficit Current Liabilities Accounts payable $ $ Accrued payroll and other accrued liabilities Notes payables and current portion of long-term debt Payable to related parties - current Total current liabilities Non-Current Liabilities Notes payables and long-term debt - non current Payble to related parties - non current - - Total non-current Liabilities Total liabilities Stockholders' deficit Preferred stock, $100 face value, 25,000,000 shares Authorized; 8,577 and 8,084 shares issued and outstanding, respectively Common stock, $0.001 par value, 575,000,000 shares Authorized; 16,240,839 and 16,232,755 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Non-controlling interest ) ) Total stockholders' deficit ) ) Total liabilities and shareholders' deficit $ $ See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) 　 Three months ended September 30, Nine months ended September 30, Net sales $ Cost of sales Gross profit Operating expenses Loss from operations ) Other income (expense) Other income Interest expense ) Loss on sales of assets ) Other expenses - - - ) Other expenses ) Loss before income taxes ) Provision for income taxes ) ) Net loss ) Net loss attributable to non-controlling interest in subsidiaries ) Net loss attributable to Powin Corporation ) Loss per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic Diluted See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) 　 　 Three months ended September 30, Nine months ended September 30, 　 　 　 　 　 　 　 Net loss $ ) $ ) $ ) $ ) Other comprehensive loss 　 　 　 　 Foreign currency translation adjustment 85 Comprehensive loss ) 　 　 　 　 　 　 Comprehensive loss attributable to non-controlling interest in subsidiaries ) Comprehensive loss attributable to Powin Corporation $ ) $ ) $ ) $ ) 　 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements 5 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, OPERATING ACTIVITIES Net loss attributable to Powin Corporation $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Net loss attributable to non-controlling interest in subsidiary ) ) Depreciation and amortization Reserve for slow moving and obsolete inventory Share based compensation Warrants expenses - Loss on disposal of equipment Provision for (recovery of) doubtful accounts receivable ) Provision for doubtful other receivable Interest expenses for loans from related parties Interest expenses for notes payable - Changes in operating assets and liabilities Accounts receivable ) Due from related parties - Notes and other receivables ) Inventories ) ) Prepaid expenses and deposits ) Accounts payable ) Accrued payroll and other liabilities ) Net cash used in operating activities ) ) INVESTING ACTIVITIES Notes receivable - ) Acquisition of intangible assets - ) Capital expenditures ) ) Proceeds from disposal of equipment - Total cash used in investing activities ) ) FINANCING ACTIVITIES Net repayments under line-of-credit - ) Proceeds from notes payables and debt - Repayments to notes payables and debt ) ) Net proceeds from payable to related parties Net cash provided by financing activities Impact of foreign exchange on cash Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOURSE OF CASH FLOW INFORMATION Interest paid $ $ Income taxes paid $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements 6 POWIN CORPORATION Notes to Unaudited Condensed Consolidated Financial Statements Note 1 – Summary of Significant Accounting Policies Basis of preparation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the U.S. (“GAAP”) for interim financial information and with the instructions to Form 10-Q.Accordingly, they do not include all of the information required by GAAP for complete annual financial statement presentation. In the opinion of management, all adjustments (consisting only of normal and recurring adjustments) necessary for a fair presentation of the results of operations have been included in the accompanying unaudited condensed consolidated financial statements.Operating results for the nine-month period ended September 30, 2014, are not necessarily indicative of the results to be expected for other interim periods or for the full year ended December 31, 2014.These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013, as filed with the Securities Exchange Commission. Principles of consolidation The accompanying unaudited condensed consolidated financial statements include the accounts of Powin Corporation and its subsidiaries.All intercompany transactions and balances have been eliminated.Equity investments through which the Company exercises significant influence over but does not control the investee and is not the primary beneficiary of the investee’s activities are accounted for using the equity method. Investments through which the Company is not able to exercise significant influence over the investee are accounted for under the cost method. Cash and cash equivalents The Company considers all highly liquid investments with maturity of three months or less to be cash equivalents. The cash deposits in U.S. financial institutions exceed the amounts insured by the U.S. government. The standard insurance amount is $250,000 per depositor, per insured bank. Non-performance by these institutions could expose the Company to losses for amounts in excess of insured balances. At September 30, 2014 and December 31, 2013, the Company’s bank balances exceeded insurances balances by $1,548,733 and $161,774, respectively. At September 30, 2014 and December 31, 2013, the Company had no cash equivalents. Inventories Inventories consist of parts and equipment including electronic parts and components, furniture, rubber products, plastic products and exercise equipment.Inventory is valued at the lower of cost (first-in, first-out method) or market.The Company capitalizes applicable direct and indirect costs incurred in the Company’s manufacturing operations to bring its products to a sellable state.For the nine months ended September 30, 2014 and 2013, the Company recorded (recovery) and provision for inventory obsolescence of304,786 and $336,537, respectively, which is included in cost of sales. The components of inventories were as follows: 7 September 30, 2014 (Unaudited) December 31, 2013 (Audited) Raw materials $ $ Work in progress Finished goods Reserve for slow moving and obsolete inventory ) $ ) Inventories, net $ $ Foreign currencies Assets and liabilities recorded in foreign currencies are translated to U.S. dollars at the exchange rate on the balance sheet date. Revenue and expenses are translated to U.S. dollars at average rates of exchange prevailing during the year. Translation adjustments resulting from this process are recorded to other comprehensive income (“OCI”). Use of estimates The preparation of condensed consolidated financial statements in accordance with GAAP requires the use of management’s estimates. These estimates are subjective in nature and involve judgments that affect the reported amounts of assets and liabilities, and the reported amounts of revenues and expenses during the periods presented. Actual results could differ from those estimates. Segment reporting ASC 280, Segment Reporting, formerly known as Statement of Financial Accounting Standards No. 131, Disclosure about Segments of an Enterprise and Related Information, requires use of the “management approach” model for segment reporting. Under this model, segment reporting is consistent with the manner that the Company’s management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure or any other manner in which management disaggregates a company. Note 2:Going concern The Company sustained operating losses during the nine months ended September 30, 2014 and 2013 and for the years ended December 31, 2013 and 2012 and incurred negative cash flows from operations in those same periods. The Company’s continuation as a going concern is dependent on its ability to generate sufficient cash flows from operations to meet its obligations and/or obtain additional financing, as may be required. 8 The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern; however, the above condition raises substantial doubt about the Company’s ability to do so. The condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. Note 3: Loss per share Basic loss per share is based on the weighted-average effect of all common shares issued and outstanding, and is calculated by dividing net loss by the weighted-average shares outstanding during the year.Diluted loss per share is calculated by dividing net income by the weighted-average number of common shares used in the basic loss per share calculation plus the number of common shares that would be issued assuming exercise or conversion of all potentially dilutive common shares outstanding.The Company excludes equity instruments from the calculation of diluted earnings per share if the effect of including such instruments is antidilutive. The components of basic and diluted loss per share are as follows: For the three months ended September 30, For the nine months ended September 30, (Unaudited) (Unaudited)) (Unaudited) (Unaudited) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Less preferred share dividends - - Net loss available to common shareholders (A) Weighted average outstanding shares of common stock (B) 1 Dilutive effect of securities - Common stock and common stock equivalents (C) 1 Loss per share Basic (A/B) $ ) $ ) $ ) $ ) Diluted (A/C) $ ) $ ) $ ) $ ) For the three and nine months ended September 30, 2014 and 2013, the effect of warrants, stock options and convertible preferred stock are excluded from loss per share because their impact is considered to be anti-dilutive. 9 Note 4: Notes Payable and Long Term Debt Due to the extension of the promissory notes, the current and non current portions has been reclassed on December 31, 2013. The total carrying value of notes payables and long-term debt, including current and long-term portions, was as follows: September 30, 2014 December 31, 2013 (Unaudited) (Audited) Current Non Current Current Non Current Equipment loan starting September 20, 2011, dueSeptember 21, 2016, with 3.05% interest rate,with no collateral，fully paid back on August 29, 2014 $
